Title: To James Madison from Joseph Warner Rose, 22 June 1808
From: Rose, Joseph Warner
To: Madison, James



Sir!
Antigua 22nd June 1808

In consequence of the Embargo very few Opportunities have offered so as to have enabled me to forward Lists of Impressed Americans on board His Britannic Majesty’s Ships on this station as likewise detained Vessels in this Port.  I am happy in observing that the return of Men and Vessels are small compared to the returns heretofore.  I must observe that the Governor of Santa Crux and the Commander in Chief of Saint Kitts will not allow American Vessels (under the permission of the President) which have sailed from the United States in ballast for the purpose of collecting Debts due to the American Merchants to take away the Produce of the Colonies except it is for payment of as much Provisions as they may bring to the Port and I am truly sorry to find that notwithstanding the penalties of the Embargo Acts Provisions have been introduced clandestinely in the French & British Colonies.  The Vessels that have arrived in the French Islands in ballast will be detained on their return to the United States three of which are now in this Port waiting for the return of the Advocate General who is at present at Santa Crux and the argument of the Captors appear to be this, that strong proofs ought to be given that the Cargo is the return of Cargoes sold within a specified time.  If this can be shewn satisfactorily to the Court still the fate of the American Merchant will be a further Proof case for the purpose of throwing the Expence upon the Claimant but should the Cargo be the returns of Notes or Bills of Exchange there the Captors expect condemnation will ensue as they observe it is opening a door to much fraud.  As those observations are merely the speculative views of Captors I am not able to form any Judgment on these cases but I am well persuaded very little lenity will be shewn the Claimant without some new orders should arrive in the expected Packet.  The late Instructions of His Britannic Majesty to the Ships of War and Privateers are given no doubt for the purpose of holding out a temptation to some few Americans to commit an Act contrary to the Laws of the United States and I am fearful if the Information which I received from the Commander of His Majesty’s Ship Cureux who arrived here yesterday and who boarded an American loaded with Provisions from some out Port in Massachusetts which the Commander could not recollect bound to Saint Bartholomews can be depended on the Instructions have had in some measure its desired effect for the Captain of the American reported that he was one of sixteen Vessels that were loading at same time.  I shall endeavour to trace this Information and give you the particulars hereafter.  I have the Honor to be Sir! Your Obedient Servant

Joseph Warner Rose

